Citation Nr: 1019834	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1984 to July 
1987, and from September 1988 to November 1999.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, denying 
entitlement to the benefit sought. 


FINDING OF FACT

The competent medical evidence does not establish a current 
diagnosis of chronic fatigue syndrome. 


CONCLUSION OF LAW

The criteria are not met for service connection for chronic 
fatigue syndrome.         38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);           38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.88a (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through correspondence dated from October 2009, the RO 
notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and    38 C.F.R.  
§ 3.159(b). The notices advised him of the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi,    16 Vet. App. 183, 186-87 
(2002). Furthermore, an addendum to the October 2009 notice 
letter provided information concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice followed issuance of the October 2006 rating 
decision on appeal, and thus did not comport with the 
definition of timely notice. However, the Veteran has had an 
opportunity to respond to the VCAA notice in advance of the 
most recent  December 2009 Supplemental SOC (SSOC) 
readjudicating his claim. There is no objective indication of 
any further relevant information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA outpatient treatment, and 
records pertaining to a claim for disability benefits with 
the Social Security Administration (SSA). The RO has arranged 
for the Veteran to undergo VA Compensation and Pension 
examinations. In support of his claim, the Veteran has 
provided several lay statements from himself and third-
parties. While the Veteran previously requested a Travel 
Board hearing in this matter, he did not appear on the April 
2010 scheduled hearing date. Since he has not offered a good 
cause justification for nonappearance, or requested 
rescheduling of the hearing,    his hearing request is deemed 
withdrawn. 38 C.F.R. § 20.704(e). The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R.        § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, the clinical diagnosis of chronic fatigue 
syndrome requires:          (1) New onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) The exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) Six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches          (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance. 38 
C.F.R. § 4.88a. 

The February 2007 lay statements from two individuals who 
served with              the Veteran describe several 
incidents in which he had problems sleeping,                   
and showed indication of exhaustion and tiredness during 
daytime hours. 

A VA Compensation and Pension examination for evaluation of 
claimed CFS was conducted in May 2007. The examiner initially 
attempted to determine whether            the Veteran had 
acute onset of this condition. On this subject, the Veteran 
stated that he first had symptoms of excessive daytime 
somnolence in 1990. He had never had an episode of 
debilitating fatigue with several flu-like symptoms. As to 
other potential manifestations of CFS, there was no 
indication of low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, or fatigue lasting 24 
hours or longer after exercise. Regarding any headaches, the 
Veteran had sinus headaches unrelated to CFS. There were no 
migratory joint pains. As to neuropyschologic symptoms,      
the Veteran did have some nightmares frequently while 
sleeping. As to any sleep disturbance, there was sleep apnea 
since 2004. A routine physical examination was then 
completed. The diagnosis was of chronic fatigue syndrome not 
found. 

In a statement accompanying his August 2007 VA Form 9 
(substantive appeal to the Board), the Veteran alleged having 
experienced incapacitating headaches related to CFS which 
would last two to four days at a time. He further described 
having experienced periods of memory loss, sleep 
difficulties, dramatic weight loss, visual disturbances, and 
depressive symptomatology. 

The Veteran underwent a December 2007 Gulf War Guidelines VA 
examination which did not indicate CFS amongst those 
conditions diagnosed. 

In September 2008 correspondence, the Veteran described 
having constant fatigue and difficulty sleeping since 1990 
when on active duty in the Persian Gulf.           The 
Veteran indicated having had fatigue on a daily basis, 
precipitated in part by problems sleeping at night, which 
caused him to significantly limit his participation in 
regular daily life activities. 

On a January 2009 general medical evaluation for purpose of a 
claim for SSA disability benefits, the Veteran described a 
history of chronic fatigue for the previous seven years, and 
expressed the viewpoint that this was attributable to his 
service during the Persian Gulf War. The overall assessment 
indicated in part chronic fatigue syndrome. 

Given the preceding findings, it is concluded that service 
connection for chronic fatigue syndrome is not warranted. 
There has been thorough investigation and medical evaluation 
for the claimed condition, which resulted in the 
determination that a current clinical diagnosis of CFS does 
not apply. The primary source of evidence for this claim 
consists of the May 2007 VA examination. The examining 
physician considered the Veteran's reported and actual 
symptomatology directly    in view of the specific criteria 
found at 38 C.F.R. § 4.88a, and indicated that essentially 
none of these criteria were met. To begin with, the Veteran 
did not have an acute onset of CFS, defined under section 
4.88a as the new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for six months. The symptoms described were more 
analogous to a lesser degree of severity and more 
intermittent pattern of fatigue. Next, the VA examiner found 
that the Veteran did not manifest the minimum six out of ten 
required additional symptoms to establish a CFS diagnosis, 
and indeed, seemed to have hardly any of these symptoms. This 
list of relevant symptomatology is comprised of acute onset, 
low grade fever, nonexudative pharyngitis, palpable or tender 
lymph nodes, generalized muscle aches, etc. Where the Veteran 
did have a few relevant symptoms, this was clearly 
attributable to other conditions than CFS -- i.e., his 
headaches were related to sinusitis, and sleep difficulty was 
due to obstructive sleep apnea. Moreover, the remaining prong 
under 4.88a is exclusion of all other clinical conditions 
that may produce similar symptoms as CFS. Inherent in the 
examination findings if not expressly stated, was the premise 
that both sinusitis and sleep apnea were significant if not 
complete contributors to the Veteran's complaints of fatigue 
and associated problems. Hence, based upon the examination, 
other causative medical conditions had not properly been 
excluded. In sum, there was a plausible basis upon which the 
May 2007 examination ruled out a diagnosis of CFS. 

Apart from the VA examination findings, the fact that the 
Veteran has been diagnosed with obstructive sleep apnea, for 
which service connection has separately been granted, in 
itself presents a substantial obstacle to recovery in this 
case, because of the considerable overlapping symptomatology 
between sleep apnea and CFS. The Veteran himself during 
pendency of this case has repeatedly attributed much of his 
reported fatigue to hypersomnolence, due to poor sleep at 
night brought upon by a sleep apnea condition. That is not to 
say that there could not be a                co-existing CFS 
condition as well. However, there would have to be definitive 
proof of any such co-existing disorder, proof of which is not 
of record. To the contrary, the record tends to indicate that 
CFS is not otherwise present. The May 2007 VA examiner 
likewise determined that sleep difficulties were brought on 
by sleep apnea, and not a stand-alone CFS condition. 

The Board has reviewed the remainder of the evidence of 
record, and finds that there is no other competent evidence 
substantiating a current diagnosis of CFS.        It is 
considered that an SSA disability determination evaluation 
noted in part a diagnosis of CFS, but this was based entirely 
on the Veteran's own reported medical history, and did not 
reflect any independent medical evaluation. Hence,      it is 
not competent evidence of the disability claimed. See, e.g., 
LeShore v. Brown,  8 Vet. App. 406, 409 (1995) (information 
simply recorded by a medical examiner, unenhanced by 
additional comment by that examiner, does not on its own 
constitute competent medical evidence).

As such, the conclusion is warranted that there is no current 
diagnosis of record of CFS so as to support the instant claim 
for service connection. The first criterion to establish 
service connection is competent evidence of the current 
disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability.");  Hicks v. 
West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."). 
Absent evidence of the current disability claimed, service 
connection cannot be substantiated. 

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the precise diagnosis of CFS, as a matter not within 
the purview of lay observation. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Rather, medical knowledge is required to 
clarify the clinical diagnosis in this instance, particularly 
given that any qualifying diagnosis of CFS must conform to 
the detailed set of regulatory guidelines outlined in section 
4.88a. 

For these reasons, the Board is denying the claim for service 
connection for chronic fatigue syndrome. The preponderance of 
the evidence is against this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


